     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 1 of 41



                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



MORGAN ART FOUNDATION LIMITED, SIMON
SALAMA-CARO, SHEARBROOK (US), LLC,
FIGURE 5 ART LLC, AND RI CATALOGUE
RAISONNÉ LLC,
                                                            Case No.: 1:18-cv-8231 (AT)
              Plaintiffs,
       -against-
JAMES W. BRANNAN AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF ROBERT
INDIANA,
              Defendant.


JAMES W. BRANNAN AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF ROBERT
INDIANA,
              Counter-Claimant,
       -against-
MORGAN ART FOUNDATION LIMITED, SIMON
SALAMA-CARO, SHEARBROOK (US), LLC,
FIGURE 5 ART LLC, AND RI CATALOGUE
RAISONNÉ LLC,
       Counterclaim-Defendants.


   [PROPOSED] AMENDED ANSWER, DEFENSES AND COUNTERCLAIMS OF
  DEFENDANT JAMES W. BRANNAN AS PERSONAL REPRESENTATIVE OF THE
 ESTATE OF ROBERT INDIANA TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Defendant James W. Brannan as Personal Representative of the Estate of Robert Indiana

(the “Estate”), by and through undersigned counsel, respectfully submits this Amended Answer,

Defenses and Counterclaims in response to the First Amended Complaint of Plaintiffs Morgan
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 2 of 41



Art Foundation Limited, Simon Salama-Caro, Shearbrook (US), LLC, Figure 5 Art LLC, and RI

Catalogue Raisonné LLC (the “FAC,” ECF No. 14).

                                 NATURE OF THE ACTION

       1.      The Estate admits that Robert Indiana was and remains an iconic American artist,

who gained fame for his LOVE image and whose contributions to the American canon go beyond

LOVE. The Estate otherwise denies the allegations in Paragraph 1.

       2.      The Estate denies the allegations in Paragraph 2.

       3.      The Estate admits that Indiana granted Morgan rights to produce and sell certain

works pursuant to written agreements memorializing such rights, and that Morgan has paid

Indiana royalties from certain sales of such works. Except as so admitted, the Estate denies

knowledge or information sufficient to form a belief as to the truth of the allegations in

Paragraph 3.

       4.      The Estate admits that shortly before Indiana’s death in May 2018, Morgan

brought an action in the District Court for the Southern District of New York (the “AIA

Litigation”). Except as so admitted, the Estate denies the allegations in Paragraph 4.

       5.      The Estate denies the allegations in Paragraph 5.

       6.      The Estate denies the allegations in Paragraph 6.

       7.      The Estate denies the allegations in Paragraph 7.

       8.      The Estate denies the allegations in Paragraph 8.

       9.      The Estate denies the allegations in Paragraph 9.

       10.     The Estate denies the allegations in Paragraph 10.

       11.     The Estate denies the allegations in Paragraph 11.

       12.     The Estate denies the allegations in Paragraph 12.


                                                2
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 3 of 41



                                            PARTIES

       13.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 13.

       14.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 14.

       15.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 15.

       16.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 16.

       17.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 17.

       18.     The Estate admits the allegations in Paragraph 18.

                                 JURISDICTION AND VENUE

       19.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 19.

       20.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 20.

       21.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 21.

       22.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 22.

       23.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 23.


                                                3
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 4 of 41



       24.     The Estate neither admits nor denies the allegations in Paragraph 24 because they

state legal conclusions to which no response is required.

       25.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 25.

       26.     The Estate neither admits nor denies the allegations in Paragraph 26 because they

state legal conclusions to which no response is required.

       27.     The Estate neither admits nor denies the allegations in Paragraph 27 because they

state legal conclusions to which no response is required.

       28.     The Estate neither admits nor denies the allegations in Paragraph 28 because they

state legal conclusions to which no response is required.

       29.     The Estate neither admits nor denies the allegations in Paragraph 29 because they

state legal conclusions to which no response is required.

                                  FACTUAL ALLEGATIONS

       30.     The Estate admits that Robert Indiana, born Robert Earl Clark, was an American

artist born on September 13, 1928 in New Castle, Indiana. The Estate admits that Indiana

created the image called LOVE that was featured on the annual Christmas Card published by the

Museum of Modern Art in 1965.               Except as so stated, the Estate denies knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 30.

       31.     The Estate admits the allegations in Paragraph 31, except denies knowledge or

information sufficient to form a belief as to the truth of how many LOVE stamps the U.S. Postal

Service printed.

       32.     The Estate admits that “[p]eople” have used the LOVE image without Indiana’s

consent and that, in 1978, Indiana moved to Vinalhaven, Maine. The Estate denies knowledge or


                                                   4
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 5 of 41



information sufficient to form a belief as to the truth of the remaining allegations in

Paragraph 32.

       33.      The Estate admits that Simon Salama-Caro has represented Indiana. The Estate

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 33.

       34.      With respect to Paragraph 34, the Estate admits that on April 9, 1999, Indiana

entered into an agreement with Morgan Consolidated Ltd., now known as Morgan Art

Foundation Limited, and refers to the text of the agreement for its content.

       35.      With respect to the allegations in Paragraph 35, the Estate refers to the April 9,

1999 agreement for its content.

       36.      With respect to the allegations in Paragraph 36, the Estate refers to the April 9,

1999 agreement for its content.

       37.      With respect to the allegations in Paragraph 37, the Estate refers to the purported

“Signature Agreement” for its content.

       38.      The Estate denies the allegations in Paragraph 38.

       39.      The Estate admits that on December 22, 1999, Indiana entered into an agreement

with Morgan Consolidated Ltd., now known as Morgan Art Foundation Limited, and refers to

the text of that agreement for its content.

       40.      The Estate admits that on December 22, 1999, Indiana entered into an agreement

with Morgan Consolidated Ltd., now known as Morgan Art Foundation Limited, and refers to

the text of that agreement for its content.




                                                 5
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 6 of 41



       41.     The Estate admits that on December 22, 1999, Indiana entered into an agreement

with Morgan Consolidated Ltd., now known as Morgan Art Foundation Limited, and refers to

the text of that agreement for its content.

       42.     The Estate admits that on December 22, 1999, Indiana entered into an agreement

with Morgan Consolidated Ltd., now known as Morgan Art Foundation Limited, and refers to

the text of that agreement for its content.

       43.     With respect to the allegations in Paragraph 43, the Estate refers to the Bills of

Sale dated December 22, 1999 for their content.

       44.     With respect to the allegations in Paragraph 44, the Estate refers to the July 12,

2001 writing for its content.

       45.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 45.

       46.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 46.

       47.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 47.

       48.     The Estate admits that Indiana entered into certain written agreements with

Salama-Caro to create marble LOVE sculptures within certain defined parameters and conditions,

and refers to such agreements for their content. Except as so admitted, the Estate denies the

allegations in Paragraph 48.

       49.     With respect to the allegations in Paragraph 49, the Estate refers to the September

15, 2000 writing for its content.




                                                  6
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 7 of 41



       50.     With respect to the allegations in Paragraph 50, the Estate refers to the April 26,

2001 writing for its content.

       51.     With respect to the allegations in Paragraph 51, the Estate refers to the August 6,

2003 writing for its content.

       52.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 52.

       53.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 53.

       54.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 54.

       55.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 55.

       56.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 56.

       57.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 57.

       58.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 58.

       59.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 59.

       60.     With respect to the allegations in Paragraph 60, the Estate refers to the domain

name registration for its content.      Except as so stated, the Estate denies knowledge or

information sufficient to form a belief as to the truth of the allegations in Paragraph 60.


                                                  7
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 8 of 41



       61.      The Estate denies that Salama-Caro has any right to maintain any website using

the domain name “robertindiana.com” and otherwise denies knowledge or information sufficient

to form a belief as to the allegations in Paragraph 61.

       62.      The Estate denies that Salama-Caro, Shearbrook (US), LLC, and Figure 5 Art

LLC have any right to maintain any website using the domain name “robertindiana.com” and

otherwise denies knowledge or information sufficient to form a belief as to the allegations in

Paragraph 62.

       63.      The Estate denies that Salama-Caro and his affiliates have any right to maintain

any website using the domain name “robertindiana.com.” The Estate denies that Salama-Caro

and his affiliates operated the website with “Indiana’s full knowledge and approval.” The Estate

otherwise denies knowledge or information sufficient to form a belief as to the allegations in

Paragraph 63.

       64.      The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 64.

       65.      The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 65.

       66.      With respect to the allegations in Paragraph 66, the Estate refers to the

communication dated August 2003 for its content.

       67.      With respect to the allegations in Paragraph 67, the Estate refers to the

communication dated December 2006 for its content.

       68.      With respect to the allegations in Paragraph 68, the Estate refers to the

communication dated August 2003 for its content. The Estate otherwise denies knowledge or

information sufficient to form a belief as to the allegations in Paragraph 68.


                                                 8
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 9 of 41



       69.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 69.

       70.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 70.

       71.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 71.

       72.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 72.

       73.     The Estate admits that Robert Indiana passed away on May 19, 2018.

       74.     The Estate admits the allegations in Paragraph 74.

       75.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 75.

       76.     The Estate admits the allegations in Paragraph 76.

       77.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 77.

       78.     The Estate admits that, on September 7, 2018, the Estate filed an Answer to the

First Amended Complaint of Morgan Art Foundation Limited and Counterclaims in the AIA

Litigation (“Estate Counterclaims”), and affirmatively states that, on September 20, 2018, the

Estate filed an Amended Answer and Counterclaims to the First Amended Complaint of Morgan

Art Foundation Limited. The Estate denies that its Counterclaims include allegations that the

Estate knows to be untrue.

       79.     With respect to the allegations in Paragraph 79, the Estate refers to the Estate

Counterclaims for its content and otherwise denies the allegations in Paragraph 79.


                                                9
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 10 of 41



       80.     With respect to the allegations in Paragraph 80, the Estate refers to the Estate

Counterclaims for its content and otherwise denies the allegations in Paragraph 80.

       81.     With respect to the allegations in Paragraph 81, the Estate refers to the Estate

Counterclaims for its content and otherwise denies the allegations in Paragraph 81.

       82.     With respect to the allegations in Paragraph 82, the Estate refers to the

communication dated August 30, 2018 for its content.

       83.     The Estate denies the allegations in Paragraph 83.

       84.     The Estate denies the allegations in Paragraph 84.

       85.     The Estate denies the allegations in Paragraph 85.

       86.     The Estate denies the allegations in Paragraph 86.

       87.     The Estate denies the allegations in Paragraph 87.

       88.     The Estate denies the allegations in Paragraph 88.

                                     COUNT I
                                 Breach of Contract
      By Morgan Art Foundation Limited and Simon Salama-Caro Against the Estate

       89.     The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 88 as if fully set forth here.

       90.     The Estate neither admits nor denies the allegations in Paragraph 90, as they state

a legal conclusion to which no response is required.

       91.     The Estate neither admits nor denies the allegations in Paragraph 91, as they state

a legal conclusion to which no response is required.

       92.     The Estate denies the allegations in Paragraph 92.

       93.     The Estate denies the allegations in Paragraph 93.

       94.     The Estate denies the allegations in Paragraph 94.

       95.     The Estate denies the allegations in Paragraph 95.
                                                10
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 11 of 41



       96.     The Estate denies the allegations in Paragraph 96.

                                     COUNT II
                                 Unjust Enrichment
      By Morgan Art Foundation Limited and Simon Salama-Caro Against the Estate

       97.     The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 96 as if fully set forth here.

       98.     The Estate neither admits nor denies the allegations in Paragraph 98, as they state

legal conclusions to which no response is required.

       99.     The Estate neither admits nor denies the allegations in Paragraph 99, as they state

legal conclusions to which no response is required.

       100.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 100.

       101.    The Estate neither admits nor denies the allegations in Paragraph 101, as they

state legal conclusions to which no response is required.

       102.    The Estate denies the allegations in Paragraph 102.

       103.    The Estate denies the allegations in Paragraph 103.

       104.    The Estate denies the allegations in Paragraph 104.

                                    COUNT III
                                Promissory Estoppel
      By Morgan Art Foundation Limited and Simon Salama-Caro Against the Estate

       105.    The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 104 as if fully set forth here.

       106.    The Estate neither admits nor denies the allegations in Paragraph 106, as they

state legal conclusions to which no response is required.

       107.    The Estate neither admits nor denies the allegations in Paragraph 107, as they

state legal conclusions to which no response is required.
                                                11
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 12 of 41



       108.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 108.

       109.    The Estate denies the allegations in Paragraph 109.

       110.    The Estate denies the allegations in Paragraph 110.

       111.    The Estate denies the allegations in Paragraph 111.

       112.    The Estate denies the allegations in Paragraph 112.

       113.    The Estate denies the allegations in Paragraph 113.

                                    COUNT IV
                               Declaratory Judgment
      By Morgan Art Foundation Limited and Simon Salama-Caro Against the Estate

       114.    The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 113 as if fully set forth here.

       115.    The Estate denies the allegations in Paragraph 115.

       116.    The Estate neither admits nor denies the allegations in Paragraph 116, as they

state legal conclusions to which no response is required.

       117.    The Estate neither admits nor denies the allegations in Paragraph 117, as they

state legal conclusions to which no response is required.

       118.    The Estate neither admits nor denies the allegations in Paragraph 118, as they

state legal conclusions to which no response is required.

       119.    The Estate denies the allegations in Paragraph 119.

       120.    The Estate denies the allegations in Paragraph 120.

                                     COUNT V
                                 Breach of Contract
        By Simon Salama-Caro and RI Catalogue Raisonne LLC Against the Estate

       121.    The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 120 as if fully set forth here.
                                                12
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 13 of 41



        122.    The Estate neither admits nor denies the allegations in Paragraph 122, as it states

legal conclusions to which no response is required.

        123.    The Estate denies the allegations in Paragraph 123.

        124.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 124.

        125.    The Estate neither admits nor denies the allegations in Paragraph 125, as they

state legal conclusions to which no response is required.

        126.    The Estate denies the allegations in Paragraph 126.

        127.    With respect to the allegations in Paragraph 127, the Estate refers to the cease and

desist instruction for its contents.

        128.    The Estate denies the allegations in Paragraph 128.

        129.    The Estate denies the allegations in Paragraph 129.

                                    COUNT VI
                                 Unjust Enrichment
        By Simon Salama-Caro and RI Catalogue Raisonne LLC Against the Estate

        130.    The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 129 as if fully set forth here.

        131.    The Estate neither admits nor denies the allegations in Paragraph 131, as it states

legal conclusions to which no response is required.

        132.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 132.

        133.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 133.

        134.    The Estate neither admits nor denies the allegations in Paragraph 134, as it states

legal conclusions to which no response is required.
                                                 13
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 14 of 41



        135.    The Estate denies the allegations in Paragraph 135.

        136.    With respect to the allegations in Paragraph 136, the Estate refers to the cease and

desist instruction for its contents.

        137.    The Estate denies the allegations in Paragraph 137.

        138.    The Estate denies the allegations in Paragraph 138.

                                    COUNT VII
                                Promissory Estoppel
        By Simon Salama-Caro and RI Catalogue Raisonne LLC Against the Estate

        139.    The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 138 as if fully set forth here.

        140.    With respect to the allegations in Paragraph 140, the Estate refers to the

communication dated December 2006 for its content.

        141.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 141.

        142.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 142.

        143.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 143.

        144.    The Estate denies the allegations in Paragraph 144.

        145.    With respect to the allegations in Paragraph 145, the Estate refers to the cease and

desist instruction for its contents.

        146.    The Estate denies the allegations in Paragraph 146.

        147.    The Estate denies the allegations in Paragraph 147.

        148.    The Estate denies the allegations in Paragraph 148.

        149.    The Estate denies the allegations in Paragraph 149.
                                                 14
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 15 of 41



                                   COUNT VIII
                               Declaratory Judgment
        By Simon Salama-Caro and RI Catalogue Raisonne LLC Against the Estate

       150.    The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 149 as if fully set forth here.

       151.    The Estate denies the allegations in Paragraph 151.

       152.    The Estate neither admits nor denies the allegations in Paragraph 152, as they

state legal conclusions to which no response is required.

       153.    The Estate neither admits nor denies the allegations in Paragraph 153, as they

state legal conclusions to which no response is required.

       154.    The Estate neither admits nor denies the allegations in Paragraph 154, as they

state legal conclusions to which no response is required.

       155.    The Estate denies the allegations in Paragraph 155.

       156.    The Estate denies the allegations in Paragraph 156.

                                   COUNT IX
                               Breach of Contract
By Simon Salama-Caro, Shearbrook (US), LLC, and Figure 5 Art LLC Against the Estate

       157.    The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 156 as if fully set forth here.

       158.    The Estate denies the allegations in Paragraph 158.

       159.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 159.

       160.    The Estate denies the allegations in Paragraph 160.

       161.    The Estate denies the allegations in Paragraph 161.

       162.    The Estate denies the allegations in Paragraph 162.

       163.    The Estate denies the allegations in Paragraph 163.
                                                15
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 16 of 41



                                   COUNT X
                               Unjust Enrichment
By Simon Salama-Caro, Shearbrook (US), LLC, and Figure 5 Art LLC Against the Estate

       164.    The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 163 as if fully set forth here.

       165.    The Estate denies the allegations in Paragraph 165.

       166.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 166.

       167.    The Estate denies the allegations in Paragraph 167.

       168.    The Estate denies the allegations in Paragraph 168.

       169.    The Estate denies the allegations in Paragraph 169.

       170.    The Estate denies the allegations in Paragraph 170.

                                   COUNT XI
                              Promissory Estoppel
By Simon Salama-Caro, Shearbrook (US), LLC, and Figure 5 Art LLC Against the Estate

       171.    The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 170 as if fully set forth here.

       172.    The Estate denies the allegations in Paragraph 172.

       173.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 173.

       174.    The Estate denies the allegations in Paragraph 174.

       175.    The Estate denies the allegations in Paragraph 175.

       176.    The Estate denies the allegations in Paragraph 176.

       177.    The Estate denies the allegations in Paragraph 177.

       178.    The Estate denies the allegations in Paragraph 178.

       179.    The Estate denies the allegations in Paragraph 179.
                                                16
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 17 of 41



                                   COUNT XII
                              Declaratory Judgment
By Simon Salama-Caro, Shearbrook (US), LLC, and Figure 5 Art LLC Against the Estate

       180.    The Estate repeats and realleges each and every answer to the allegations

contained in Paragraphs 1 through 179 as if fully set forth here.

       181.    The Estate denies the allegations in Paragraph 181.

       182.    Estate denies knowledge or information sufficient to form a belief as to the truth

of the allegations in Paragraph 182.

       183.    The Estate denies the allegations in Paragraph 183.

       184.    The Estate denies the allegations in Paragraph 184.

       185.    The Estate neither admits nor denies the allegations in Paragraph 185, as they

state legal conclusions to which no response is required.

       186.    The Estate neither admits nor denies the allegations in Paragraph 186, as they

state legal conclusions to which no response is required.

       187.    The Estate neither admits nor denies the allegations in Paragraph 187, as they

state legal conclusions to which no response is required.

       188.    The Estate denies the allegations in Paragraph 188.

       189.    The Estate denies the allegations in Paragraph 189.

                       DEFENSES AND AFFIRMATIVE DEFENSES

                                        FIRST DEFENSE

       190.    Plaintiffs’ claims are barred, in whole or in part, because they fail to state a claim

upon which relief can be granted.

                                       SECOND DEFENSE

       191.    Plaintiffs’ claims are barred, in whole or in part, for lack of standing.



                                                 17
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 18 of 41



                                       THIRD DEFENSE

        192.    Plaintiffs’ claims are barred, in whole or in part, for lack of subject matter

jurisdiction.

                                      FOURTH DEFENSE

        193.    Plaintiffs’ claims are barred, in whole or in part, by the relevant statutes of

limitations.

                                        FIFTH DEFENSE

        194.    Plaintiffs’ claims are barred, in whole or in part, because the copyrights Morgan

alleges to own are invalid.

                                       SIXTH DEFENSE

        195.    Plaintiffs’ claims are barred, in whole or in part, because Morgan is bound to

arbitrate any such claims.

                                     SEVENTH DEFENSE

        196.    Plaintiffs’ claims are barred, in whole or in part, under the doctrine of copyright

misuse because Morgan exploited Indiana’s works without adequately compensating Indiana.

                                      EIGHTH DEFENSE

        197.    Plaintiffs’ claims are barred, in whole or in part, because Morgan failed to comply

with its contractual obligations to Robert Indiana.

                                       NINTH DEFENSE

        198.    Plaintiffs’ claims are barred, in whole or in part, because Morgan suffered no

damages.




                                                18
    Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 19 of 41



                                       TENTH DEFENSE

       199.    Plaintiffs’ claims are barred, in whole or in part, because Morgan failed to

mitigate damages.

                                    ELEVENTH DEFENSE

       200.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of unclean hands.

                                     TWELFTH DEFENSE

       201.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of laches.

                                   THIRTEENTH DEFENSE

       202.    Plaintiffs’ claims are barred, in whole or in part, by the doctrine of equitable

estoppel.

                           COUNTERCLAIMS OF THE ESTATE

       The Estate, by and through its attorneys, brings the following Counterclaims against

Morgan Art Foundation Limited (“Morgan”), Simon Salama-Caro (“Salama-Caro”), Shearbrook

(US), LLC (“Shearbrook”), RI Catalogue Raisonné LLC (“RI Catalogue Raisonné”) and Figure

5 Art LLC (“Figure 5”) (collectively, the “Counterclaim Defendants”), and states as follows:

                                  NATURE OF THE ACTION

       203.    These Counterclaims seek declaratory and injunctive relief concerning the

agreements that Counterclaim Defendants had with Indiana during his lifetime, which have now

terminated. These Counterclaims also seek redress for decades of Salama-Caro’s breaches of

fiduciary duty to Indiana, aided and abetted by the other Counterclaim Defendants.              The

allegations are based on information now available to the Estate, including information in the

pleadings and discovery in this action and the related lawsuit filed by Morgan.




                                                 19
    Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 20 of 41



       204.   Counterclaim Defendants Morgan and Salama-Caro portray themselves as

champions of the artist Robert Indiana, who cared about his personal welfare and dedicated

themselves to promoting his legacy and building a market for his works. Nothing could be

further from the truth.   In fact, for decades, Morgan and Salama-Caro systematically took

advantage of Indiana, maximizing their own profits at his expense.

       205.   In the mid-1990s, Salama-Caro approached Indiana and offered to act as his

agent. At the time, Indiana was in his mid-60s, living in seclusion. Salama-Caro manipulated

Indiana into signing a number of unconscionably lopsided agreements, without the benefit of

counsel’s advice.

       206.   Morgan and Salama-Caro claim that, under these agreements, Indiana transferred

all of his rights in his works (including the iconic LOVE image, one of Indiana’s most important

designs) to Morgan, for no consideration. As a result of these agreements, Morgan claims it has

the perpetual and exclusive right to reproduce, promote and sell Indiana’s works, in such

manner, at such time, for such price and subject to such terms and conditions as Morgan chooses

in its sole discretion. The only compensation to Indiana under these agreements was to be a

percentage of the monies Morgan received from the sale of the works to third parties—indeed, in

many instances it was only a percentage of Morgan’s “net income” from such sales, after the

deduction of a long list of expenses. Morgan and Salama-Caro each reaped substantial profits

from selling Indiana’s works under this arrangement, with only a small fraction going to Indiana.

       207.   Morgan and Salama-Caro kept Indiana in the dark about the extent of their

profiteering. Morgan was supposed to provide Indiana with periodic accountings detailing each

sale and itemizing the revenue, expenses, and amount paid to Indiana. None of this information

was given to Indiana, however. Morgan was also supposed to pay Indiana his percentage within


                                               20
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 21 of 41



30 days of each sale, yet never did.      Instead, once a year, Morgan sent Indiana a check

accompanied by a single-line statement of a dollar amount that was “payable to Robert

Indiana”—without any explanation as to how the amount was calculated, what works Morgan

had sold, to whom, at what price, and what expenses had been deducted. Morgan has not sent

any payments to Indiana or the Estate since December 2017, and yet has continued to reproduce,

promote and sell Indiana’s works.

       208.    In addition, Morgan and Salama-Caro produced works in Indiana’s name that

were not authorized under their agreements with Indiana, and were not otherwise created or

approved by Indiana. As one example, Indiana had authorized Morgan to produce sculptures of

Indiana’s “LOVE” image using certain pre-approved kinds of marble.                Ignoring these

requirements, Morgan created and sold “LOVE” sculptures made from other materials, such as

travertine, granite, and malachite.

       209.    Salama-Caro habitually abused his position of trust with Indiana to engage in

disloyal self-dealing at the artist’s expense. When there was prestige, fame, or credibility to be

gained, Salama-Caro held himself out as Indiana’s agent, acting on the artist’s behalf. But when

there was money to be made, Salama-Caro acted as Morgan’s agent rather than Indiana’s, or

even worse, acted on his own behalf for his own benefit.

       210.    Upon information and belief, Morgan gave away or sold Indiana’s works to

Salama-Caro and various galleries and dealers that he and his family members controlled,

including but not limited to Counterclaim Defendant Shearbrook (together, the “Salama-Caro

Entities”). For purposes of these transactions, Salama-Caro and the Salama-Caro Entities did not

have an arm’s-length relationship with Morgan. Upon information and belief, Morgan and

Salama-Caro did not allow other potential buyers to submit competitive bids to Morgan with


                                               21
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 22 of 41



respect to such sales. And, since the agreements gave Morgan full discretion to charge any price

it wanted for the Indiana works it sold, upon information and belief when Salama-Caro and

related entities paid Morgan anything for these works, the amounts paid were less than fair-

market value.

       211.     Upon information and belief, Salama-Caro and the Salama-Caro Entities profited

handsomely from this arrangement. After acquiring the works from Morgan, they resold many

of them at market value. None of the proceeds from those sales went to Indiana: Under the

agreements, Indiana was only entitled to a percentage of the proceeds Morgan received from any

sales, and not any part of what Salama-Caro or the Salama-Caro Entities received from further

sales down the line. In this manner, Salama-Caro and the Salama-Caro Entities diverted to

themselves profits that should have been paid to Indiana, in derogation of Salama-Caro’s duties

of loyalty to Indiana.

       212.     Salama-Caro and the Salama-Caro Entities also used this arrangement to burnish

their reputations in the art market, loaning and donating some of the Indiana works to museums

and galleries for exhibition.

       213.     Morgan and Salama-Caro also purportedly induced Indiana to allow them,

through Counterclaim Defendants Shearbrook and RI Catalogue Raisonné, to compile a

catalogue of Indiana’s works. Upon information and belief, Salama-Caro intended to use that

catalogue as a means of authenticating and legitimizing the works Salama-Caro was reselling. In

addition, Salama-Caro caused Counterclaim Defendants Shearbrook and Figure 5 Art—which

upon information and belief are controlled by Salama-Caro and/or Morgan—to operate the

website www.robertindiana.com and display Indiana’s works on that site.




                                              22
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 23 of 41



       214.    The Estate knows very little about Morgan—for example, who owns Morgan,

what its business is, and whether it has any assets. Morgan has refused to tell the Estate who its

principals are, even in discovery in the lawsuit Morgan brought. The Estate does know that

Morgan is an offshore shell company organized under the laws of the Bahamas—a tax haven that

does not require disclosure of shareholders or principals, making it a popular jurisdiction for

persons seeking to hide their wealth from governmental authorities or creditors.

       215.    When Morgan initially contracted with Indiana, its name was “Morgan

Consolidated Ltd.” Since then, Morgan had added “Foundation” to its name. Under Bahamian

law, foundations need not have any philanthropic purpose, and Morgan does not appear to

engage in any philanthropic activities.

       216.    On May 18, 2018, Morgan filed a lawsuit against Indiana and others, under the

pretense of protecting Indiana’s legacy and reputation. In reality, that lawsuit sought to expand

the money-making scheme that Morgan and Salama-Caro had created. Indiana died the day after

Morgan filed suit.

       217.    On September 7, 2018 the Estate answered that complaint and filed counterclaims

against Morgan, Salama-Caro, and several of their corporate alter-egos. The Estate alleged in

essence that Morgan had exceeded its contractual authority by creating certain sculptures, that

Morgan had failed to provide required accountings and make proper payments, and that Salama-

Caro was using Indiana’s name and trademark without permission and for his own personal gain.

Four days later, Morgan and Salama-Caro responded by filing this action.

       218.    Indiana’s death on May 19, 2018 terminated all of his agreements with Morgan

and Salama-Caro. On May 10, 2019, the Estate gave written notice to Morgan and Salama-Caro

that their various agreements with Indiana had terminated, not only because of Indiana’s death


                                               23
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 24 of 41



but also because of the many ways that Morgan and Salama-Caro had breached their obligations

to Indiana over the years.

       219.    The days of Morgan and Salama-Caro profiteering from the artistic talent and

legacy of Robert Indiana are over. By these Counterclaims, the Estate seeks a declaration that

the termination of Indiana’s various agreements with Morgan and Salama-Caro does not breach

those agreements or otherwise subject the Estate to any claims for damages. The Estate also

seeks an injunction barring Morgan and Salama-Caro, and any related persons or entities, from

continuing to produce or sell works in Indiana’s name.

       220.    In addition, the Estate seeks redress for decades of Salama-Caro’s breach of his

fiduciary duties to Indiana, aided and abetted by Morgan and the other Counterclaim Defendants.

The Estate is entitled to recover for the losses that these breaches caused Indiana, as well as the

gains that Salama-Caro and the other Counterclaim Defendants received as a result of Salama-

Caro’s faithless conduct—including all profits from reselling the Indiana works obtained from

Morgan.

                                             FACTS

       221.    Robert Indiana was a world-renowned American artist, famous for iconic works

such as the LOVE and HOPE word sculptures. Until his death on May 19, 2018, Indiana lived

on the island of Vinalhaven, 15 miles off the coast of Maine.

       222.    James W. Brannan was appointed by the Probate Court in Knox County, Maine,

to act as personal representative of Indiana’s Estate. Indiana has no living heirs; his testamentary

wishes are that his assets should be used to develop a museum dedicated to his life and artworks.

       223.    Morgan is a Bahamas limited liability company. Morgan’s owners and principals

are not known. While “Foundation” is part of Morgan’s corporate name, Morgan is not a

philanthropic organization.
                                                24
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 25 of 41



       224.     Salama-Caro is an individual residing in New York, New York.

       225.     Shearbrook (US) LLC is a New York limited liability company.                 Upon

information and belief, Shearbrook is at least partly owned and/or controlled by Salama-Caro,

members of his family, and/or Morgan.

       226.     RI Catalogue Raisonné LLC is a New York limited liability company. Upon

information and belief, RI Catalogue Raisonné is at least partly owned and/or controlled by

Salama-Caro, members of his family, and/or Morgan.

       227.     Figure 5 Art LLC is a New York limited liability company. Upon information

and belief, Figure 5 Art is at least partly owned and/or controlled by Salama-Caro, members of

his family, and/or Morgan.

       228.     From the mid-1990s until Indiana’s death on May 19, 2018, Salama-Caro acted as

Indiana’s agent in the art market, and in that role represented Indiana personally.

       229.     Upon information and belief, in the 1990s, Salama-Caro identified Indiana as an

artist he could potentially exploit for profit-making purposes. Among other things, Salama-Caro

saw that Indiana had achieved global fame—but not financial success—in the 1960s and 1970s

with his LOVE design, and was encountering financial difficulties in his later years. Salama-

Caro also saw that Indiana lived in seclusion, and was not represented by any sales agent.

       230.     In the 1990s, Salama-Caro traveled to Vinalhaven for several meetings with

Indiana. Taking advantage of Indiana’s age, isolation, and financial difficulties, Salama-Caro

used these meetings to develop a relationship of trust and influence with Indiana.           Upon

information and belief, over the course of those meetings, Salama-Caro persuaded Indiana to

sign several agreements that purported to give away Indiana’s rights to his life’s work without

remuneration.


                                                25
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 26 of 41



       231.    Specifically, on or about April 9, 1999, Salama-Caro convinced Indiana to sign a

letter agreement, with Morgan as counterparty (the “April 1999 Agreement”). Morgan was an

entity unknown to Indiana, and unknown in the art world. The April 1999 Agreement stated that

Indiana “transfers and assigns” to Morgan all of his “trademarks, copyrights and all other rights”

that he “now has” or might “hereafter acquire” in certain “Images,” defined in the April 1999

Agreement to mean the “LOVE, AHAVA (in Hebrew letters), AMOR, Numbers and YALE

Images,” as well as “any and all paintings, sculptures, constructions and other art work”

appearing in certain catalogues.

       232.    The April 1999 Agreement did not provide Indiana with any compensation for

this purported broad transfer of Indiana’s rights in his life’s work.

       233.    The April 1999 Agreement also purported to grant Morgan the “exclusive right

throughout the world in perpetuity to reproduce, promote and sell the Images in such forms and

sizes, singularly or in any combination, in such manner, at such time, for such price and subject

to such terms and conditions as [Morgan] in its sole discretion shall determine.” If and when

Morgan, in its sole discretion, decided to sell a work, Indiana was to receive 50% of the net

income “derived from and received by” Morgan, after the deduction of a long list of expenses.

       234.    Although Salama-Caro was holding himself out at the time to Indiana and to the

art world as Indiana’s agent, under the April 1999 Agreement Salama-Caro also purported to

“act[] on behalf of and as representative for Morgan.”

       235.    The April 1999 Agreement was prepared by Salama-Caro, Morgan, and/or

counsel representing them. Indiana was not represented by legal counsel in connection with the

April 1999 Agreement and, upon information and belief, Salama-Caro never suggested to

Indiana that he should consult an attorney before signing the April 1999 Agreement.


                                                 26
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 27 of 41



       236.    Shortly thereafter, Salama-Caro induced Indiana to sign a modification of the

April 1999 Agreement (the “Signature Agreement”) that purported to grant Morgan the right to

“inscribe or set forth my signature and the copyright date on all reproductions of each Image

reproduced by Morgan as authorized by the Agreement.”

       237.    The Signature Agreement was prepared by Salama-Caro, Morgan, and/or counsel

representing them.    Indiana was not represented by legal counsel in connection with the

Signature Agreement and, upon information and belief, Salama-Caro never suggested to Indiana

that he should consult an attorney before signing the Signature Agreement.

       238.    On or about December 22, 1999, Salama-Caro persuaded Indiana to execute

another letter agreement for Morgan’s benefit, this one conveying rights to produce and fabricate

certain limited edition sculptures (the “Sculpture Agreement”). The Sculpture Agreement stated

that Indiana granted to Morgan “the exclusive right, in perpetuity, to produce and fabricate the

LOVE sculptures, the AHAVA sculptures, the AMOR sculptures, the Numbers sculptures (One,

Two, Three, Four, Five, Six, Seven, Eight, Nine, Zero) the ART sculptures and the 2000

sculptures (the ‘Sculptures’) in specified colors, dimensions and edition sizes.”

       239.    As with the April 1999 Agreement, Indiana received no compensation under the

Sculpture Agreement for this purported grant of exclusive rights.

       240.    Instead, the Sculpture Agreement provided that, if and when Morgan, in its sole

discretion, decided to sell a sculpture, Morgan would pay Indiana 20% of the receipts received

by Morgan from the sale.

       241.    The Sculpture Agreement was prepared by Salama-Caro, Morgan, and/or counsel

representing them.    Indiana was not represented by legal counsel in connection with the




                                                27
    Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 28 of 41



Sculpture Agreement and, upon information and belief, Salama-Caro never suggested to Indiana

that he should consult an attorney before signing the Sculpture Agreement.

       242.   Morgan and Salama-Caro allege that the April 1999 Agreement was amended in

2004 to extend to all paintings and sculptures conceived by Indiana from 1960 to April 2004, the

date of the purported amendment (the “Alleged Amendment”). The Estate has not seen a copy

of the Alleged Amendment, and Morgan and Salama-Caro have represented that they do not

have a copy. The Estate has no reason to believe that any such Alleged Amendment was ever

executed.

       243.   Morgan and Salama-Caro have not shown that Indiana received any consideration

for purportedly entering into the Alleged Amendment.

       244.   Morgan and Salama-Caro allege that the Sculpture Agreement was amended to

allow fabrication of marble sculptures (the “Marble Sculpture Agreements”).

       245.   Morgan and Salama-Caro have not shown that Indiana received any consideration

for purportedly entering into the Marble Sculpture Agreements.

       246.   The Marble Sculpture Agreements were prepared by Salama-Caro, Morgan,

and/or counsel representing them. Indiana was not represented by legal counsel in connection

with the Marble Sculpture Agreements and, upon information and belief, Salama-Caro never

suggested to Indiana that he should consult an attorney before signing the Marble Sculpture

Agreements.

       247.   Indiana did not receive any definite consideration from Salama-Caro or Morgan

with respect to the April 1999 Agreement, the Sculpture Agreement, the Marble Sculpture

Agreements or any alleged amendments or modifications to those agreements. Any payments to

Indiana under those agreements were indefinite as to time and amount, and were contingent upon


                                              28
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 29 of 41



Salama-Caro and Morgan selling the works. Salama-Caro and Morgan had sole discretion over

whether, when, and at what price any such sales were made.

       248.    The promotion, production, exhibition, authentication, and cataloguing of artwork

and the creation and maintenance of a website regarding such artwork are all services that are

highly dependent upon the particular skill, knowledge, discretion, and judgment of Salama-Caro.

       249.    There are no objective, quantitative metrics in the April 1999 Agreement, the

Sculpture Agreement, the Marble Sculpture Agreements, or any alleged amendments or

modifications to those agreements, which could measure the success or failure of performance by

Morgan or Salama-Caro.        Instead, the means and methods of performance under these

agreements were delegated to Salama-Caro’s discretion, and any measure of the success or

failure of those agreements was necessarily subjective.

       250.    Salama-Caro persuaded Indiana to sign a letter authorizing Salama-Caro and RI

Catalogue Raisonné, to prepare a catalogue raisonné of his works.          Indiana received no

consideration in exchange. The preparation of a catalogue raisonné is highly dependent upon the

particular skill, knowledge, discretion, and judgment of the persons performing the work. There

are no objective, quantifiable metrics to measure the success of performance. Instead, the means

and methods of performance were delegated to the discretion of Salama-Caro and RI Catalogue

Raisonné, and any measure of the success or failure of this performance was necessarily

subjective.

       251.    Salama-Caro caused Shearbrook and Figure 5 Art to create and operate a website

with the URL address www.robertindiana.com, which features images of Indiana’s works.

Counterclaim Defendants have alleged that Indiana authorized them to use his name and works

in connection with the operation of this website. The Estate has not seen any evidence that any


                                               29
    Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 30 of 41



such authorization was ever provided.      The Estate has not seen any evidence that Indiana

received any consideration in exchange for this alleged authorization. Further, the operation of a

website promoting an artist’s works and legacy is highly dependent upon the particular skill,

knowledge, discretion, and judgment of the persons publishing the website.          There are no

objective, quantifiable metrics to measure the success of performance; instead, the means and

methods of performance were left to the discretion of Salama-Caro, Shearbrook and Figure 5

Art, and any measure of the success or failure of this performance was necessarily subjective.

       252.    From approximately 1995 until Indiana’s death in May 2018, Salama-Caro held

himself out to Indiana and to others as Indiana’s exclusive agent in the global art markets. From

at least as early as April 1999, Salama-Caro simultaneously acted as agent for Morgan for

purposes of selling Indiana’s works.

       253.    Through this double-agent role, upon information and belief Salama-Caro

arranged that he and the Salama-Caro Entities would obtain works from Morgan pursuant to the

April 1999 Agreement, Sculpture Agreement and Marble Sculpture Agreements.                  Upon

information and belief, in some instances Salama-Caro and the Salama-Caro Entities purchased

these works from Morgan at below-market prices; in other instances, they received the works

from Morgan for free. These were not arm’s-length transactions. This arrangement hurt Indiana,

because his sole compensation under the April 1999 Agreement, Sculpture Agreement and

Marble Sculpture Agreements was a portion of the sales proceeds received by Morgan, and not

any share in the proceeds from subsequent sales by Salama-Caro or the Salama-Caro Entities to

others. Indiana had no say in Morgan’s decision to sell his works to Salama-Caro and the

Salama-Caro Entities, or in the prices set by Morgan for those sales, or in Morgan’s decision to

provide Indiana’s works to Salama-Caro and the Salama-Caro Entities for free.


                                               30
    Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 31 of 41



       254.    Salama-Caro put himself in a hopelessly conflicted position with respect to the

purchase and sale of Indiana’s works by simultaneously acting as agent for Indiana, agent for

Morgan, and for his own interest and the interest of the Salama-Caro Entities. Upon information

and belief, Salama-Caro did not take reasonable or sufficient steps to ensure that the prices paid

to Morgan for purchase of Indiana’s works were fair-market prices.

       255.    Salama-Caro took advantage of this conflicted relationship for personal financial

gain and prestige. After acquiring Indiana’s works from Morgan at below-market prices, upon

information and belief Salama-Caro and the Salama-Caro Entities resold the works on the art

market for the highest prices they could command. Upon information and belief, based on the

sketchy account statements Indiana received from Morgan over the years, it appears that no

portion of the gains from these sales was shared with Indiana.

       256.    Salama-Caro breached his duties of good faith and undivided loyalty to Indiana

by allowing himself and the Salama-Caro Entities to buy or receive gratis Indiana’s works from

Morgan. Indiana’s interests in getting the highest possible price from the sale of those works

directly conflicted with the interests of Salama-Caro and the Salama-Caro Entities in buying the

works for the lowest possible price from Morgan.

                          FOR A FIRST COUNTERCLAIM
                    DECLARATORY JUDGMENT AND INJUNCTION
                        Against Morgan and Simon Salama-Caro

       257.    The Estate repeats and realleges each allegation above.

       258.    Indiana’s death terminated the April 1999 Agreement, the Sculpture Agreement,

the Marble Sculpture Agreements, the Alleged Amendment, the Signature Agreement, any

authorizations from Indiana concerning a catalogue raisonné or website, and any amendments or

modifications to any such agreements and authorizations (collectively referred to herein as the

“Agreements”).
                                               31
    Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 32 of 41



       259.    The April 1999 Agreement, the Sculpture Agreement and any amendments or

modifications to them, including but not limited to the Marble Sculpture Agreements and the

Alleged Amendment, are agency and/or consignment agreements that terminated on the death of

Indiana.

       260.    In addition, all of the Agreements are personal services agreements that

terminated on the death of Mr. Indiana.

       261.    On May 10, 2019, the Estate gave written notice to Morgan and Salama-Caro, on

his own behalf and on behalf of Shearbrook, RI Catalogue Raisonné, Figure 5 Art, and any other

Salama-Caro Entities, that the Agreements had been automatically terminated on May 19, 2018,

the date of Indiana’s death. The notice further stated that, to the extent any of these Agreements

had not been terminated, the Estate was terminating them for several reasons, including the

multiple material breaches that had occurred over the years. A true and accurate copy of the

written notice of termination is attached as Exhibit A to these Counterclaims.

       262.    The termination of the Agreements does not constitute a breach by the Estate of

those Agreements or subject the Estate to any claims for damages.

       263.    Due to the termination of the Agreements, Counterclaim Defendants, and any

related persons or entities, are prohibited from continuing to reproduce, promote or sell works in

Indiana’s name, and/or from taking other actions pursuant to contractual authority from Indiana.

       264.    A justiciable controversy exists concerning whether these Agreements terminated

without any breach of contract by the Estate, and whether the Counterclaim Defendants may

continue to reproduce, promote or sell works in Indiana’s name, or continue any other activities

pursuant to purported authorization by Indiana.

       265.    The Court may award declaratory relief under 28 U.S.C. §§ 2201- 2202.


                                                  32
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 33 of 41



       266.    The Court may issue any writ necessary in aid of its jurisdiction under 28 U.S.C.

§ 1651, the All Writs Act.

       267.    The Court is authorized to enter a declaratory judgment where a justiciable

controversy exists regardless of whether other relief is available.

       268.    The Estate is entitled to a declaratory judgment that the Agreements terminated

without any breach of contract by the Estate, and the Counterclaim Defendants may not continue

to reproduce, promote or sell works in Indiana’s name.

       269.    The Estate is further entitled to any injunctive relief necessary and appropriate to

enforce such a declaration, including an injunction barring Counterclaim Defendants, and any

related persons or entities, from producing, marketing, or selling works in Indiana’s name, or

taking other actions pursuant to authorization by Indiana.

                             FOR A SECOND COUNTERCLAIM
                              BREACH OF FIDUCIARY DUTY
                                   Against Salama-Caro

       270.    The Estate repeats and realleges each allegation above.

       271.    Beginning in approximately 1995, Salama-Caro acted as Indiana’s agent with

respect to promotion and sale of Indiana’s art, creating a fiduciary relationship between them.

The relationship of trust and confidence between Salama-Caro and Indiana continued until

Indiana’s death on May 19, 2018.

       272.    Throughout this relationship, Salama-Caro owed fiduciary duties to Indiana,

including duties of good faith and undivided loyalty.

       273.    Salama-Caro breached his duties to Indiana in multiple ways, including but not

limited to the following:




                                                 33
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 34 of 41



              a. encouraging Indiana and facilitating Indiana’s execution of lopsided agreements

                 (including the Agreements described above) under which Indiana purported to

                 give away valuable rights without due compensation;

              b. encouraging Indiana and facilitating Indiana’s execution of those agreements

                 without first obtaining advice from his own counsel;

              c. allowing himself and Salama-Caro Entities to purchase Indiana’s works from

                 Morgan, and/or receive such works from Morgan for free, thereby preventing

                 those works from being sold for the highest possible price and depressing the

                 amounts due and payable to Indiana under the Agreements;

              d. reselling some of those Indiana works at market value and retaining the profits for

                 his own benefit and the benefit of the Salama-Caro Entities, without paying any

                 portion of those sales proceeds to Indiana;

              e. donating or loaning some of those Indiana works to museums and galleries for the

                 reputational benefit of himself and the Salama-Caro Entities, without

                 compensation to Indiana;

              f. creating a catalogue raisonné for the purpose of authenticating and legitimizing

                 the works Salama-Caro and Salama-Caro Entities sold to third parties; and

              g. causing Shearbrook and Figure 5 Art to operate a website using Robert Indiana’s

                 name and works, without compensation to Indiana.

       274.      Salama-Caro’s faithless conduct has caused harm to Indiana and the Estate, and

has allowed Salama-Caro and the Salama-Caro Entities to profit at the expense of Indiana and

the Estate.




                                                  34
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 35 of 41



       275.      The Estate is entitled to recover the full extent of losses caused by Salama-Caro’s

faithless conduct.

       276.      The Estate is also entitled to disgorgement of all profits received by Salama-Caro

or the Salama-Caro Entities as a result of Salama-Caro’s breaches of duty.

       277.      Under the faithless-servant doctrine, the Estate is entitled to disgorgement of all

compensation received by Salama-Caro with respect to his work as Indiana’s agent, dating from

Salama-Caro’s first breach of duty to Indiana.

       278.      Because Indiana and Salama-Caro had a continuous fiduciary relationship until

Indiana’s death in May 2018, any statutory limitations period concerning the Estate’s claims and

remedies for breach of fiduciary duty were tolled until Indiana’s death.

                          FOR A THIRD COUNTERCLAIM
             AIDING AND ABETTING BREACH OF FIDUCIARY DUTY
          Against Morgan, Shearbrook, RI Catalogue Raisonné, and Figure 5 Art

       279.      The Estate repeats and realleges each allegation above.

       280.      As alleged above, Salama-Caro breached fiduciary duties to Indiana.

       281.      Morgan, Shearbrook, RI Catalogue Raisonné, and Figure 5 Art had actual

knowledge of Salama-Caro’s breaches of fiduciary duty to Indiana, including but not limited to

the following:

           a. they knew that Salama-Caro acted as Indiana’s agent, and acted as Morgan’s

                 agent as well;

           b. they knew that Salama-Caro encouraged Indiana to enter into lopsided

                 arrangements with Morgan, Shearbrook, and RI Catalogue Raisonné (including

                 but not limited to the Agreements) without first being advised by counsel;




                                                 35
    Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 36 of 41



           c. they knew that, pursuant to the Agreements, Morgan produced works using

              Indiana’s images and then transferred those works to Salama-Caro and Salama-

              Caro Entities for no compensation or at below-market terms;

           d. they knew that the only compensation to Indiana under the Agreements would be

              a percentage of sales proceeds received by Morgan;

           e. they knew that Salama-Caro, Shearbrook, and other Salama-Caro Entities were

              reselling the Indiana works obtained from Morgan, at market prices, without

              remitting any part of those sales proceeds to Indiana;

           f. they knew that Salama-Caro, Shearbrook, and other Salama-Caro Entities were

              donating or loaning some of the Indiana works obtained from Morgan to

              museums and galleries, thereby benefiting their own reputations in the art market,

              without compensation to Indiana;

           g. they knew that Salama-Caro caused RI Catalogue Raisonné to create and/or take

              substantial steps towards creating a catalogue raisonné of Indiana’s works for the

              purpose of authenticating and legitimizing works Salama-Caro and Salama-Caro

              Entities were selling to third parties; and

           h. they knew that Salama-Caro caused Shearbrook and Figure 5 Art to operate a

              website using Robert Indiana’s name and works, without compensation to

              Indiana.

       282.   With such knowledge, Morgan, Shearbrook and RI Catalogue Raisonné induced

and/or substantially participated in Salama-Caro’s breaches of fiduciary duty to Indiana in

numerous ways, including but not limited to the following:




                                                36
    Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 37 of 41



           a. They provided Salama-Caro with monetary and non-monetary benefits for his role

               in causing Indiana to enter into lopsided arrangements (including the Agreements)

               which directly benefited Morgan, Shearbrook and RI Catalogue Raisonné at

               Indiana’s expense;

           b. Morgan sold works to Salama-Caro and Salama-Caro Entities (including

               Shearbrook) at below-market prices, thereby leading to reduced payments due to

               Indiana under the Agreements, and allowing Salama-Caro, Shearbrook and other

               Salama-Caro Entities to profit at Indiana’s expense by reselling those works at

               market prices without remitting any part of the sales proceeds to Indiana;

           c. Morgan gifted works to Salama-Caro and Salama-Caro Entities (including

               Shearbrook), an arrangement which meant that no payment would be made to

               Indiana under the Agreements;

           d. RI Catalogue Raisonné created and/or took substantial steps towards creating a

               catalogue raisonné of Indiana’s works for the purpose of authenticating and

               legitimizing works Salama-Caro and Salama-Caro Entities were selling to third

               parties; and

           e. With Salama-Caro’s assistance, Shearbrook and Figure 5 Art operated a website

               using Robert Indiana’s name and works, benefiting themselves and the other

               Counterclaim Defendants without compensation to Indiana.

       283.    Upon information and belief, there is a unity of ownership, control and interests

among Morgan, Salama-Caro, Shearbrook, RI Catalogue Raisonné, Figure 5 Art, and other

Salama-Caro Entities, such that Morgan, Shearbrook, RI Catalogue Raisonné, and Figure 5 Art

were incentivized to assist Salama-Caro’s breach of fiduciary duties to Indiana.


                                               37
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 38 of 41



          284.   By aiding and abetting Salama-Caro’s breaches of duty, Morgan, Shearbrook, RI

Catalogue Raisonné, and Figure 5 Art have caused harm to Indiana and the Estate. Further,

aiding and abetting these breaches has allowed Morgan, Shearbrook, RI Catalogue Raisonné, and

Figure 5 Art to profit at the expense of Indiana and the Estate.

          285.   The Estate is entitled to recover the full extent of losses it has suffered as a result

of Morgan, Shearbrook, RI Catalogue Raisonné, and Figure 5 Art aiding and abetting Salama-

Caro’s breaches of duty to Indiana.

          286.   The Estate is entitled to disgorgement of all profits received by Morgan,

Shearbrook, RI Catalogue Raisonné, and Figure 5 Art as a result of their aiding and abetting of

Salama-Caro’s breaches of duty.

          287.   Because Indiana and Salama-Caro had a continuous fiduciary relationship until

Indiana’s death in May 2018, any statutory limitations period concerning the Estate’s claims and

remedies for aiding and abetting breach of fiduciary duty were tolled until Indiana’s death.

                           FOR A FOURTH COUNTERCLAIM
                      ALTER EGO/PIERCING THE CORPORATE VEIL
                                 Against All Defendants

          288.   The Estate repeats and realleges each allegation above.

          289.   Salama-Caro and/or persons unknown to the Estate have operated Morgan,

Shearbrook, RI Catalogue Raisonné, and Figure 5 Art in a manner that disregards the corporate

separateness of each entity, and has confused and harmed Indiana and the Estate, such that it

would work injustice unless each of them is held responsible for the liabilities of the others to the

Estate.

          290.   Upon information and belief, Morgan, Shearbrook, RI Catalogue Raisonné and

Figure 5 Art are completely controlled by Salama-Caro and/or persons unknown to the Estate,


                                                   38
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 39 of 41



who did not treat Morgan, Shearbrook, RI Catalogue Raisonné and Figure 5 Art as separate

business entities.

       291.    Upon information and belief, Salama-Caro and/or persons unknown to the Estate

used their complete control over Morgan, Shearbrook, RI Catalogue Raisonné and Figure 5 Art

in order to carry out their schemes to take advantage of Indiana, as alleged above.

       292.    Accordingly, all damages and remedies recoverable from any Counterclaim

Defendant should be recoverable against the remaining Counterclaim Defendants.

                              FOR A FIFTH COUNTERCLAIM
                               EQUITABLE ACCOUNTING
                              Against Morgan and Salama-Caro

       293.    The Estate repeats and realleges each allegation above.

       294.    Salama-Caro had a fiduciary and trust-based relationship with Indiana.

       295.    Morgan took advantage of Salama-Caro’s fiduciary and trust-based relationship

with Indiana, and aided and abetted Salama-Caro’s breaches of fiduciary duty to Indiana.

       296.    The Estate is entitled to an equitable accounting from Salama-Caro and Morgan

with respect to all money and property transferred to or from Morgan, Salama-Caro or the

Salama-Caro Entities in connection with all their purchases, sales or transfers of works produced

pursuant to the Agreements.




                                                39
     Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 40 of 41



                                       PRAYER FOR RELIEF

       WHEREFORE, the Estate respectfully prays that the Court:

       A.      Enter judgment declaring that the Agreements have been lawfully terminated,

without any liability to the Estate;

       B.      Enjoin Counterclaim Defendants from producing any works based on Indiana’s

images or taking any other action that is inconsistent with the Agreements’ termination;

       C.      Award damages against all Counterclaim Defendants in an amount to be

determined at trial;

       D.      Order all Counterclaim Defendants to disgorge to the Estate all profits received by

each of them with respect to Salama-Caro’s breaches of fiduciary duties to Indiana;

       E.      Order Salama-Caro to disgorge to the Estate all compensation received with

respect to his role as Indiana’s agent, dating from the time of his first breach of duty to Indiana,

under the faithless-servant doctrine;

       F.      Order each Counterclaim Defendant to be jointly responsible for all amounts

owed by any other Counterclaim Defendant, pursuant to the alter ego/piercing the corporate veil

doctrines;

       G.      Order Morgan and Salama-Caro to provide the Estate with an equitable

accounting regarding all money and property transferred to or from any of them (or any entities

under their control) in connection with all their purchases, sales or transfers of works produced

pursuant to the Agreements;

       H.      Award the Estate punitive damages;

       I.      Award the Estate reasonable costs and attorneys’ fees incurred in having to

defend against this action, pursuant to 17 U.S.C. § 505; and


                                                40
    Case 1:18-cv-08231-AT-BCM Document 42-1 Filed 05/10/19 Page 41 of 41



      J.    Grant the Estate such other and further relief as the Court deems just and proper.

Dated: New York, New York
       May 10, 2019


                                              VENABLE LLP

                                              By: /s/ Jessie F. Beeber
                                                  Edward P. Boyle
                                                  Jessie F. Beeber
                                                  Kan M. Nawaday
                                                  John C. Vazquez
                                              1270 Avenue of the Americas
                                              New York, New York 10020
                                              (212) 307-5500
                                              epboyle@venable.com
                                              jbeeber@venable.com
                                              kmnawaday@venable.com
                                              jcvazquez@venable.com

                                              Attorneys for James W. Brannan as Personal
                                              Representative of the Estate of Robert Indiana




                                             41
